DETAILED ACTION
1. 	The present application is being examined under the AIA  first inventor-to-file.

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney Xim Wen (Reg. No. 53, 758) on 01/14/2022.

3. Claim Amendment
1. (Currently Amended) A method for autonomous selection of a data routing path in a computer network, comprising:
	forming a pulse group comprising a plurality of nodes in a computer network; 
	automatically sending a plurality of pulse messages from a first node in the pulse group to other nodes in the pulse group;  
	receiving one of the plurality of pulse messages by a second node in the pulse group, wherein the one of the plurality of pulse messages includes a first timestamp associated with a sending time measured by a first local computer at the first node, wherein the one of the plurality of pulse messages is received at a reception time associated with a second time stamp measured by a second local computer at the second node; 
	automatically computing a first one-way latency for a direct path from the first node to the second node based on the first time stamp and the second time stamp; 

	automatically determining a low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the data routing path includes at least a third node in the pulse group, wherein the low-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the third node than the first one-way latency,
	wherein at least some computer clocks at the plurality of nodes in the pulse group have skews relative to each other, wherein automatically determining the low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix is independent of the skews between the some of the computer clocks at the plurality of nodes in the pulse group.

2. (Previously Presented) The method of claim 1, wherein the first one-way latency from the first node to the second node is automatically computed at the second node, wherein the first one-way latency is automatically updated in the one-way latency matrix by the second node. 

3. (Previously Presented) The method of claim 1, wherein the first node is installed with a first computer logic, the method further comprising:
	storing a sending time stamp in a first pulse message by the first computer logic, the sending time stamp being based on a clock of the first local computer at the first node; and 


4. (Previously Presented) The method of claim 1, wherein the first node is installed with a second computer logic, the method further comprising:
	receiving a second pulse message from one of the nodes in the Pulse Group by the second computer logic; 
	extracting a sending time stamp in the second pulse message, wherein the sending time stamp is based on a first clock of a local computer at the one of the nodes in the Pulse Group; 
	recording a reception time stamp associated with the reception of the second pulse message, wherein the reception time stamp is based on a second clock at the first node; and
	automatically calculating a one-way latency from the one of the nodes in the Pulse Group to the first node based on the sending time stamp and the reception time stamp. 

5. 	(Cancelled) 

6. (Previously Presented) The method of claim 1, wherein the pulse group is initiated by one of the plurality of nodes as a genesis node, the method further comprising:
	inviting nodes in the plurality of nodes by the genesis node to connect to the genesis node to form the pulse group. 



8. (Previously Presented) The method of claim 1, wherein the plurality of pulse messages are formed by single data packets.

9. (Previously Presented) The method of claim 1, wherein the low-latency data routing path has a total latency defined by a sum of one-way latencies from the first node to the third node and from the third node to the second node.

10. (Currently Amended) A non-transitory computer-readable medium storing a plurality of instructions which, when executed by one or more processors, cause the one or more processors to perform operations a computer network, the operations comprising:
	forming a pulse group comprising a plurality of nodes in the computer network; 
	automatically sending a plurality of pulse messages from a first node in the pulse group to other nodes in the pulse group; 
	receiving one of the plurality of pulse messages by a second node in the pulse group, wherein the one of the plurality of pulse messages includes a first timestamp associated with a sending time measured by a first local computer at the first node, wherein the one of the plurality of pulse messages is received at a reception time associated with a second time stamp measured by a second local computer at the second node; 

	automatically recording, in a one-way latency matrix, one-way latencies between each pair of nodes in the pulse group, wherein the one-way latencies include the first one-way latency; and
	automatically determining a low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the data routing path includes at least a third node in the pulse group, wherein the low-latency data routing path has a lower sum of one-way latencies from the first node to the second node via the third node than the first one-way latency, wherein at least some computer clocks at the plurality of nodes in the pulse group have skews relative to each other, wherein the automatically determined low-latency data routing path from the first node to the second node is independent of the skews between the some of the computer clocks at the plurality of nodes in the pulse group.

11. (Previously Presented) The non-transitory computer-readable medium of claim 10, wherein the first one-way latency from the first node to the second node is automatically computed at the second node, wherein the first one-way latency is automatically updated in the one-way latency matrix by the second node.

12. (Previously Presented) The non-transitory computer-readable medium of claim 10, wherein the first node is installed with a first computer logic, wherein the operations performed by the one or more processors to further comprises:

	sending the first pulse message to at least one of the nodes in the Pulse Group by the first computer logic. 

13. (Previously Presented) The non-transitory computer-readable medium of claim 10, wherein the first node is installed with a second computer logic, wherein the operations performed by the one or more processors to further comprises:
	receiving a second pulse message from one of the nodes in the Pulse Group by the second computer logic; 
	extracting a sending time stamp in the second pulse message, wherein the sending time stamp is based on a first clock of a local computer at the one of the nodes in the Pulse Group; 
	recording a reception time stamp associated with the reception of the second pulse message, wherein the reception time stamp is based on a second clock at the first node; and
	automatically calculating a one-way latency from the one of the nodes in the Pulse Group to the first node based on the sending time stamp and the reception time stamp. 

14. 	(Cancelled) 
 
15. (Previously Presented) The non-transitory computer-readable medium of claim 10, wherein the pulse group is initiated by one of the plurality of nodes as a genesis node, wherein the operations performed by the one or more processors to further comprises:


16. (Currently Amended) A computer system for providing autonomous selection of a data routing path in a computer network, comprising:
	a server configured to send instructions to a plurality of nodes in a computer network; and
	a memory storing the instructions that, when executed by the one or more processors at the plurality of nodes, cause the plurality of nodes to:
		form a pulse group comprising a plurality of nodes in the computer network; 
	automatically send a plurality of pulse messages from a first node in the pulse group to other nodes in the pulse group; 
	receive one of the plurality of pulse messages by a second node in the pulse group, wherein the one of the plurality of pulse messages includes a first timestamp associated with a sending time measured by a first local computer at the first node, wherein the one of the plurality of pulse messages is received at a reception time associated with a second time stamp measured by a second local computer at the second node; 
	automatically compute a first one-way latency for a direct path from the first node to the second node based on the first time stamp and the second time stamp; 
	automatically record, in a one-way latency matrix, one-way latencies between each pair of nodes in the pulse group, wherein the one-way latencies include the first one-way latency; and
	automatically determine a low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix, wherein the data routing wherein at least some computer clocks at the plurality of nodes in the pulse group have skews relative to each other, wherein the automatically determined low-latency data routing path from the first node to the second node is independent of the skews between the some of the computer clocks at the plurality of nodes in the pulse group.

17. (Previously Presented) The computer system of claim 16, wherein the first one-way latency from the first node to the second node is automatically computed at the second node, wherein the first one-way latency is automatically updated in the one-way latency matrix by the second node. 

18. (Previously Presented) The computer system of claim 16, wherein the first node is installed with a first computer logic, wherein the instructions that, when executed by the one or more processors at the plurality of nodes, further cause the plurality of nodes to:
	store a sending time stamp in a first pulse message by the first computer logic, the sending time stamp based on a clock of the first local computer at the first node; and 
	send the first pulse message to at least one of the nodes in the Pulse Group by the first computer logic. 

19. (Previously Presented) The computer system of claim 16, wherein the first node is installed with a second computer logic, wherein the instructions that, when executed by the one or more processors at the plurality of nodes, further cause the plurality of nodes to:

	extract a sending time stamp in the second pulse message, wherein the sending time stamp is based on a first clock of a local computer at the one of the nodes in the Pulse Group; 
	record a reception time stamp associated with the reception of the second pulse message, wherein the reception time stamp is based on a second clock at the first node; and
	automatically calculate a one-way latency from the one of the nodes in the Pulse Group to the first node based on the sending time stamp and the reception time stamp. 

20. 	(Cancelled) 
 
21. (Previously Presented) The computer system of claim 16, wherein the pulse group is initiated by one of the plurality of nodes as a genesis node, wherein the instructions that, when executed by the one or more processors at the plurality of nodes, further cause the plurality of nodes to:
	invite nodes in the plurality of nodes by the genesis node to connect to the genesis node to form the pulse group.

Allowable Subject Matter
4.	Claims 1-4, 6-13, 15-19 and 21 are allowed.
5.	The following prior art references are considered by the examiner as most similar to the instant invention:
a. 	Joseph et al. US 2003/0123436 A1 ( System and Method for voice over internet protocol (VOIP) and Facsimile over internet protocol (FoIP) calling over the internet) which discloses 
b.	Keskkula et al. US 2014/0177460 A1 (Routing Data) which discloses determine one way latencies between nodes. However, Keskkula does not disclose “determine one-way latencies between gateways, determining the low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix is independent of the skews between the some off the computer clocks at the plurality of nodes in the pulse group”.
c. 	Eisen. US 2016/0019546 A1 (Systems and Methods for Global identification) which discloses computer systems has relatively constant clock skews. However, Eisen does not discloses “determine one-way latencies between gateways, determining the low-latency data routing path from the first node to the second node based on the one-way latencies in the one-way latency matrix is independent of the skews between the some off the computer clocks at the plurality of nodes in the pulse group”.

, ”, in combination with other limitations, as specified in the independent claims 1, 10 and 16.
Claims 2-4 and 6-9 are allowed because they further limit claim 1.
Claims 11-15 are allowed because they further limit claim 10.
Claims 17-19 and 21 are allowed because they further limit claim 16.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.    

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M. AUNG whose telephone number is (571)270-02.  The examiner can normally be reached on Monday through Friday, 8; 00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 





/A. M. A./
Examiner, Art Unit 2452

/THOMAS J DAILEY/Primary Examiner, Art Unit 2452